UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7279


MICHAEL ALEXANDER COLLINS,

                    Plaintiff - Appellant,

             v.

STATE OF SOUTH CAROLINA; AIKEN COUNTY SHERIFF’S
DEPARTMENT; SHANNON STURGILL; JENNIFER LAIRD; DAVID HAZE;
DOYET A. EARLY, III; MONTFORD SHULER CAUGHMAN; VICKI J.
SNELGROVE; WILLIAM P. KEESLEY; EVERETT K. CHANDLER; ASHLEY
HAMMOCK; DEPUTY BAKER; DEPUTY WILSON; NURSE SHERRY; NURSE
ANGEL; DEPUTY MOORE; NURSE ROBIN; CPL PERRY; DEPUTY PRINCE;
SGT BRADLEY; DEPUTY MCDUFFIE; DEPUTY NIGHTINGALE; DEPUTY
GIBSON; DEPUTY POWELL; DEPUTY JONES; NURSE AMANDA,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Anderson. Mary G. Lewis, District Judge. (8:18-cv-02596-MGL)


Submitted: June 16, 2020                                          Decided: June 18, 2020


Before MOTZ and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Alexander Collins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Alexander Collins appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Collins’ 42 U.S.C. § 1983

(2018) complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Collins v. South Carolina, No. 8:18-

cv-02596-MGL (D.S.C., Sept. 4, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2